TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00531-CR



                                 Nathan Kevin Carter, Appellant

                                                   v.

                                    The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 70060, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Nathan Kevin Carter seeks to appeal a judgment of conviction for burglary

of a building. The trial court has certified that (1) this is a plea bargain case and Carter has no right

of appeal and (2) Carter has waived the right of appeal. Accordingly, we dismiss the appeal for want

of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                                __________________________________________

                                                Diane M. Henson, Justice

Before Justices Puryear, Pemberton and Henson

Dismissed for Want of Jurisdiction

Filed: December 7, 2012

Do Not Publish